TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2017



                                     NO. 03-17-00680-CR


                                Freddie Ray Mulkey, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2017



                                     NO. 03-17-00681-CR


                                Freddie Ray Mulkey, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2017



                                     NO. 03-17-00682-CR


                                Freddie Ray Mulkey, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.